Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with T.Donaldson on 02/12/2021.
The application has been amended as follows: 
Claim 19 depends on claim 15.

Election/Restrictions
Claims 1-5, 7-11 and 20 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12-17, 19, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 06/08/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA1971). See also MPEP § 804.01.

Allowable Subject Matter
Claim 1-5, 7-17, 19, 20 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635